EXHIBIT TEXTRON INC. MANUFACTURING GROUP COMPUTATION OF RATIO OF INCOME TO FIXED CHARGES (unaudited) (In millions, except ratio) Three Months Ended April 4, 2009 Fixed charges: Interest expense $ 29 Estimated interest portion of rents 8 Total fixed charges $ 37 Income: Income from continuing operations before income taxes $ 41 Fixed charges 37 Dividends in excess of pretax income of Textron Finance 84 Eliminate pretax loss of finance subsidiary 69 Adjusted income $ 231 Ratio of income to fixed charges 6.24
